FILED
                           NOT FOR PUBLICATION
                                                                           MAY 18 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


VIRGINIA ANN CALDWELL-GRANT,                     No.   15-16919

              Plaintiff-Appellant,               D.C. No. 2:14-cv-01902-SPL

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Steven Paul Logan, District Judge, Presiding

                            Submitted May 16, 2017**


Before: D.W. NELSON, TROTT, and OWENS, Circuit Judges.

      Virginia Caldwell-Grant appeals from the district court’s decision affirming

the Commissioner of Social Security’s denial of her application for supplemental

security income under Title XVI of the Social Security Act. We have jurisdiction

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo, and we affirm. See Ghanim v.

Colvin, 763 F.3d 1154, 1159 (9th Cir. 2014).

      The administrative law judge (“ALJ”) did not err in finding, at step five of

the sequential evaluation process, that Caldwell-Grant had transferable work skills.

The parties agree that at the time of the ALJ’s decision, Caldwell-Grant was

limited to light work and was of advanced age with a high school education, and

therefore would be considered not disabled under the Medical-Vocational

Guidelines, or “grids,” if she had transferable skills. See 20 C.F.R. Pt. 404, Subpt.

P, App. 2, 202-06 & 202.07. The vocational expert’s testimony satisfied the

Commissioner’s burden of establishing specific work skills—stock checking,

merchandise cataloging, and inventory marking—that Caldwell-Grant had acquired

from her past semi-skilled work as a stock clerk. See Rounds v. Comm’r Soc. Sec.

Admin., 807 F.3d 996, 1002 (9th Cir. 2015); Bray v. Comm’r of Soc. Sec. Admin.,

554 F.3d 1219, 1223-24 (9th Cir. 2009). These transferable skills enable

Caldwell-Grant to perform jobs as an order filler, layaway clerk, and

lost-and-found clerk. Accordingly, substantial evidence supports the ALJ’s finding

that Caldwell-Grant’s skills were transferable to a significant range of semi-skilled

work that she could perform, given her age, education, work experience, and

residual functional capacity. See 20 C.F.R. Pt. 404, Subpt. P, App. 2, 202.00(c)


                                          2
(providing that work skills must be readily transferable to a significant range of

jobs); cf. Lounsburry v. Barnhart, 468 F.3d 1111, 1117 (9th Cir. 2006) (holding

that transferability of skills to only one occupation was insufficient). We therefore

affirm the district court’s judgment.

      AFFIRMED.




                                          3